DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on April 28th, 2022, have been carefully considered.
	Claims 1 and 11 have been amended.
	No claims have been added or canceled.
	Claims 1-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-9, 11-12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. [US10,452,680] in view of Kumarasubramanian et al. [US2020/0389546] hereinafter Kumar. Fan teaches catch-up replication with log peer. Kumar teaches state replication, allocation and failover in stream processing.

Regarding claim 1 and 11, Fan teaches a method comprising: 
Receiving [Fan column 11, lines 30-31 “…receive and process requests (e.g., I/O requests) from clients of the data volume…”], at data processing hardware [Fan figure 12, feature 1200], a stream of data blocks for storage at a first storage location [Fan column 3, lines 50-51 “…The master storage 104…”] of a distributed storage system [Fan column 27, lines 11-14 “…is a distributed computing environment utilizing several computer systems…”] and at a second storage location [Fan column 11, lines 34-35 “…to one or more other storage nodes serving as slave storage nodes…”] of the distributed storage system [Fan column 27, lines 11-14 “…is a distributed computing environment utilizing several computer systems…”] , the first storage location associated with a first geographical region and the second storage location associated with a second geographical region different than the first geographical region [Fan column 28, lines 9-14 “…these can reside in a variety of locations, such as on a storage medium local to (and/or resident in) one or more of the computers or remote from any or all of the computers across the network…”]; 
synchronously writing, by the data processing hardware, the stream of data blocks [Fan column 11, line 22 “…RAID 1…”] to the first storage location and to the second storage location [Fan column 21, lines 25-27 “…such that the master and the slave are synchronized and the master is ready to accept new operations…”]; 
while synchronously writing the stream of data blocks to the first storage location and to the second storage location [Fan column 11, line 22 “…RAID 1…”], determining, by the data processing hardware , an unrecoverable failure at the second storage location that prohibits further writing of the stream of data blocks to the second storage location [Fan column 19, lines 50-54 “…During operation, a disconnection between the peers is detected 804. The disconnection can occur for any of a variety of reasons, such as one of the peers becoming unavailable, a network connection being dropped, a power failure, etc…”]; 
determining, by the data processing hardware, a failure point in the writing of the stream of data blocks, the failure point demarcating data blocks that were successfully written to the second storage location and data blocks that were not successfully written to the second storage location [Fan column 14, lines 42-44 “…Both the master and the slave can track the commit point, which corresponds to the highest operation number that has been committed…”(The examiner has determined it is implied that anything higher than the highest number was not successfully written.)]; and
Fan fails to explicitly teach while writing of the stream of data blocks to the second storage location is prohibited by the unrecoverable failure. However, Kumar does teach while writing of the stream of data blocks to the second storage location is prohibited by the unrecoverable failure [Kumar paragraph 0018, most lines “…When an unrecoverable failure (e.g., a failure due to disk, network, or other hardware faults) occurs on a first host on which the active instance is deployed, the resource-management system selects a second host containing a backup instance as a target in performing a failover of the active instance. Next, the resource-management system stops the backup instance on the second host and launches the active instance on the second host…”(The examiner has determined stopping the backup instance would be the same as prohibiting writing to the backup to a second location.) and paragraph 0047, last lines “…an instance of resource-management system 202 on host 206 stops execution of backup instance 222 and responds with a confirmation 314 that backup instance 222 has been stopped…”].
Fan and Kumar are analogous arts in that they both deal with data back up operations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fan’s backup storage with Kumar’s failover processing for the benefit of reducing downtime in the in the stream-processing application [Kumar paragraph 0020, middle lines “…which reduces downtime…”].
synchronously writing, by the data processing hardware, starting at the failure point [Fan column 20, lines 28-33 “…The slave volume (or other old peer) can also provide 856 information regarding the highest sequential operation number that was committed by the slave. This information enables the master to determine the point to which the slave was up to date before the disconnect action…” and lines 41-45 “…After receiving the operation number for the last commit performed by the slave, the solo master can begin the catch-up replication process by forwarding 858 information for all operation numbers higher than the catch-up point of the slave…”], the stream of data blocks to the first storage location and to a third storage location of the distributed storage system [Kumar paragraph 0031, first lines “…A replication mechanism 210 propagates changes to state 226 from active instance 220 on host 204 to backup instances 222-224 on other hosts 206-208…” and paragraph 0033-0034, all lines “…replication mechanism 210 includes peer-to-peer synchronization between memory and/or storage on host 204 in which state 226 is stored and memory and/or storage on hosts 206-208 in which states 228-230 are stored. Backup instances 222-224 thus include components that execute on hosts 206-208 and coordinate with a corresponding component on host 204 to synchronize state 226 with states 228-230…”], the third storage location associated with a third geographical region different than the first geographical region and the second geographical region [Kumar figure 2, feature 220 “Active Instance” and 222 or 224 “Backup Instance” and figure 3, feature 204, 206, and 302 “Host” and paragraph 0069, all lines “…one or more components of computer system 500 may be remotely located and connected to the other components over a network. Portions of the present embodiments (e.g., resource-management system, replication mechanism, active instances, backup instances, hosts, etc.) may also be located on different nodes of a distributed system that implements the embodiments. For example, the present embodiments may be implemented using a cloud computing system that performs allocation, failover, and state replication of remote instances of a distributed stream-processing application…”]

Regarding claims 2 and 12, as per claim 1, Fan teaches asynchronously writing, by the data processing hardware, from a beginning point of the stream of data blocks to the failure point, the stream of data blocks to the third storage location [Fan column 20, lines 45-47 “…the slave can asynchronously commit 860 the operations based upon the commit point of the master storage volume. Concurrently, a new I/O operation can be received 862 by the master, which can cause 864 information for the new operation to be forwarded to, and noted and committed by, the slave...”].

Regarding claims 4 and 14, as per claim 1, Fan teaches determining the failure point in the writing of the stream of data blocks comprises: 
determining whether a first replication log is available indicating the data blocks that have been successfully committed to the first storage location [Fan column 14, lines 42-44 “…Both the master and the slave can track the commit point, which corresponds to the highest operation number that has been committed…”; 
determining whether a second replication log is available indicating the data blocks that have been successfully committed to the second storage location [Fan column 14, lines 42-44 “…Both the master and the slave can track the commit point, which corresponds to the highest operation number that has been committed…”; and when the first replication log and the second replication log are available, reconciling, based on a length of the first replication log and a length of the second replication log, the first replication log and the second replication log [Fan column 24, lines 47-52 “…This determination can be made in part by comparing, for example, size of the log peer to the size of the overall volume. If the log peer has more current data than the old slave peer, a new provisioning or state transfer process may be more efficient…”].

Regarding claim 6 and 16, as per claim 1, Fan teaches when the first replication log is available and the second replication log is not available, reconciling, by the data processing hardware, based on the length of the first replication log, the first replication log and the second replication log [Fan column 24, lines 47-52 “…This determination can be made in part by comparing, for example, size of the log peer to the size of the overall volume. If the log peer has more current data than the old slave peer, a new provisioning or state transfer process may be more efficient…”(The examiner has determined that each storage has a log peer so the determination would be done for both the master and the slave.)].

Regarding claim 7 and 17, as per claim 1, Fan teaches the first replication log is not available and the second replication log is available, reconciling, by the data processing hardware, based on the length of the second replication log, the first replication log and the second replication log [Fan column 24, lines 47-52 “…This determination can be made in part by comparing, for example, size of the log peer to the size of the overall volume. If the log peer has more current data than the old slave peer, a new provisioning or state transfer process may be more efficient…”(The examiner has determined that each storage has a log peer so the determination would be done for both the master and the slave.)].

Regarding claim 8 and 18, as per claim 1, Fan teaches generating, by the data processing hardware, a first replication log comprising timestamps indicating when each data block is written to the first storage location [Fan column 15, lies 19-24 “…The solo master will create 504 a point-in-time copy of the B-tree, or other persistent key-value store, for the volume. This B-tree will contain the appropriate pointers for data stored by the master copy at the time of the creation of the point-in-time copy…”]; and 
generating, by the data processing hardware, a second replication log comprising timestamps indicating when each data block is written to the second storage location [Fan column 16, lines 2-5 “…The slave will then have a B-tree with valid references for storage locations for the corresponding data, which will otherwise be the same as the point-in-time copy of the B-tree of the master…”].

Regarding claim 9 and 19, as per claim 1, Fan teaches receiving, at the data processing hardware, a query request requesting return of a plurality of data blocks stored at the first storage location [Fan column 11, lines 29-31 “…A master storage node may, in various embodiments, receive and process requests (e.g., I/O requests) from clients of the data volume…”]; 
reconciling, by the data processing hardware, based on a length of the first replication log and a length of the second replication log, the first replication log and the second replication log [Fan column 24, lines 47-52 “…This determination can be made in part by comparing, for example, size of the log peer to the size of the overall volume. If the log peer has more current data than the old slave peer, a new provisioning or state transfer process may be more efficient…”(The examiner has determined that each storage has a log peer so the determination would be done for both the master and the slave.)]; and 
returning, by the data processing hardware, based on the reconciliation of the first replication log and the second replication log, the requested plurality of data blocks [Fan column 23, lines 35-50 “…The solo master can initiate 1106 the provisioning of a log peer, or otherwise contact an existing peer if one is already available for the solo master. In some embodiments the log peer is only provisioned if an I/O operation is received while the peer is operating as a solo master. The solo master can determine 1108 its current commit point, and designate that as a starting point for the log peer, such that all operations with an operation number higher than the starting point will need to be forwarded to the log peer, at least until the solo master again has a redundant peer and no longer needs to utilize the log peer for newly received I/O. When determining the commit point, the solo master can commit all noted operations until a gap is detected between operation numbers, if any, after which operations with operation numbers higher than the gap can be truncated…”].

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. [US10,452,680] in view of Kumarasubramanian et al. [US2020/0389546] hereinafter Kumar further in view of Demoor et al. [US2021/0165573]. Fan teaches catch-up replication with log peer. Kumar teaches state replication, allocation and failover in stream processing. Demoor teaches managing replication state for deleted objects.

Regarding claims 3 and 13, as per claim 1, Fan teaches determining the unrecoverable failure at the second storage location that prohibits further writing of the stream of data blocks to the second storage location comprises: 
determining a failure of the writing of the stream of data blocks to the second storage location [Fan column 14, lines 63-64 “…a slave copy fails,; 
Fan and Kumar fail to explicitly teach in response to determining the failure of writing the stream of data blocks to the second storage location, retrying writing the stream of data blocks to the second storage location; and when retrying writing the stream of data blocks to the second storage location has failed, determining that the failure is an unrecoverable failure.
However, Demoor does teach in response to determining the failure of writing the stream of data blocks to the second storage location [Demoor paragraph 0068, first lines “...a list of failed replication request…”], retrying writing the stream of data blocks to the second storage location [Demoor paragraph 0068, middle lines “…may trigger an iterative retry process may be enabled for a fixed number of retries, retry period, or other limit on retry attempts…”]; and when retrying writing the stream of data blocks to the second storage location has failed, determining that the failure is an unrecoverable failure [Demoor paragraph 0057, last lines “…failed state value 534.5 may represent only a final or permanent failure to replicate the data object…”].
Fan, Kumar, and Demoor are analogous arts in that they both deal with data replication.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both Fan and Kumar’s replication with Demoor’s retry logic for the benefit of improving the reliability of replication between data stores [Demoor paragraph 0013, last lines “...herein include hardware and/or software with functionality to improve the reliability of replication between data stores, such as by using replication states to ensure replication to a destination data store…”].

Allowable Subject Matter
Claims 5, 10, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 15, the prior art of record, either alone or in combination, fails to explicitly teach reconciling the first replication log and the second replication log comprises: determining an index of the second replication log associated with the unrecoverable failure; storing the index of the second replication log on memory hardware in communication with the data processing hardware; finalizing the second replication log to prohibit further writes to the second storage location; and generating a sentinel file to indicate a need for reconciliation.
Regarding claim 10 and 20, the prior art of record, either alone or in combination, fails to explicitly teach reconciling the first replication log and the second replication log comprises: determining that the length of the second replication log is not available ; and determining, within a threshold period of time, that a subsequent write is added to the first replication log.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139